Order entered February 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01337-CV

                   PAULA MOORE & ALL OCCUPANTS, Appellants

                                             V.

                         J.P. MORGAN CHASE BANK, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05404-E

                                         ORDER
       We GRANT appellant’s February 24, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than March 26, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE